      Case 4:19-cv-01106 Document 98 Filed on 08/11/21 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           IN THE UNITED STATES DISTRICT COURT                          August 11, 2021
                           FOR THE SOUTHERN DISTRICT OF TEXAS                          Nathan Ochsner, Clerk
                                     HOUSTON DIVISION

PATRICK HENRY MURPHY,                            §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §
                                                 §          CIVIL ACTION NO. H-19-1106
TDCJ EXECUTIVE DIRECTOR,                         §
BRYAN COLLIER, et al.,                           §
                                                 §
         Defendants.                             §


                                            ORDER

       Patrick Henry Murphy, an inmate on Texas’ death row, filed suit under 42 U.S.C. § 1983

arguing that the defendants will limit access to his chosen spiritual advisor before and during his

execution. This Court scheduled a bench trial. On the parties’ joint motion, the Court continued

the trial because of the COVID-19 pandemic. (Docket Entry Nos. 86, 90).

       On April 21, 2021, Texas Department of Criminal Justice adopted a new execution

protocol which, with certain preliminary requirements, will allow an inmate’s chosen spiritual

advisor to accompany him during an execution.         With the reopening from the COVID-19

pandemic and the change to TDCJ policy, the Court ORDERS the parties to confer and provide

a joint status report on the anticipated path forward in this litigation and any other matters

deemed necessary by the parties. The parties will provide the briefing within ten (10) days from

the entry of this Order.

       SIGNED at Houston, Texas, this 11th day of August, 2021.


                                                 ___________________________________
                                                 GEORGE C. HANKS, JR.
Case 4:19-cv-01106 Document 98 Filed on 08/11/21 in TXSD Page 2 of 2




                                  UNITED STATES DISTRICT JUDGE




                                 2
